DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 3, 2020.
Claims 1-6 and 8-20 are currently pending.  Claims 1, 3, 8, 12, 14, 17 and 20 have been amended.  Claim 7 has been canceled.  No claims are new.

Response to Arguments
Claim Rejection Under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 6-7, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 6-7) in view of the Examiner Interview Summary Record mailed on December 7, 2020 have been fully considered and are persuasive.
The Information Disclosure Statement filed on October 20, 2020 do not contain any prior arts that suggest or fairly teach the claim limitations of independent claim 1.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a first sensing coil configured to inductively sense a first Hall current at the first injection point as a first voltage; a second sensing coil configured to inductively sense a second Hall current at the second injection point as a second voltage; and a voltage sensor coupled to the first sensing coil and the second sensing coil wherein the voltage sensor is configured to measure a voltage difference, induced by the Hall current in the portion of the material between the first voltage from the first sensing coil and the second voltage from the second sensing coil, wherein each of the first and second Hall currents is created by the alternating current and a magnetic field perpendicular to the alternating current, the first sensing coil and the second sensing coil being coupled in series,” when used in combination with all other limitations of claim 1.
	Claims 2-6 and 8-11 are allowed for depending on claim 1.
Regarding independent claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“inductively sensing, using a first sensing coil, a first Hall current in the portion of the material as a first voltage; inductively sensing, using a second sensing coil a second Hall current in the portion of the material as a second voltage; measuring, from the first sensing coil and the second sensing coil, a voltage difference induced by the first Hall current and the second Hall current; and determining, from the voltage difference, a Hall coefficient for the portion of the material,” when used in combination with all other limitations of claim 12.
	Claims 13-19 are allowed for depending on claim 12.
Regarding independent claim 20, the prior arts of record taken alone or in combination fail to teach or suggest:
“receive a voltage difference induced by a first Hall current and a second Hall current and measured from a first sensing coil and a second sensing coil, wherein the first sensing coil and inductively senses the first Hall current in the portion of the material as a first voltage, and wherein the second sensing coil inductively senses the second Hall current in the portion of the material as a second 

The closest references are found based on the updated search:
a)  Huber et al. discloses “Method and device for sensing isotropic stress and providing a compensation for the piezo-hall effect” (see 9857247)
b)  Ausserlechner discloses “Integrated circuit with stress sensing element” (see 2009/0108839)
c)  Motz discloses “Hall sensor for stress and temperature measurements in addition to magnetic field measurements” (see 6362618)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-6 and 8-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867